AMENDED ORDERUpon consideration of the petition filed by Attorney General on the 13th day of April 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Warren County, the following order was entered and is hereby certified to the Superior Court of that County:"Allowed by order of the Court in conference, this the 3rd day of May 2007."Therefore the case is docketed as of the date of this order's certification. Appellant's brief shall be submitted to this Court 30 days after the transcript is filed with this court and the appellee's brief filed 30 days thereafter.